Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 12/30/2020 has been entered.  Claims 1-29 remain pending in the application.  

	Response to Arguments
Applicant amends independent claims 1, 13, 25, and 27 to similarly recite “generating an object in a range located with reference to a horizon at an intersection between the terrain and a background as viewed from the virtual camera”.  Applicant argues on pages 10-12 regarding claim 1 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Asakura is now modified with Stappers to teach the limitations as recited.
Applicant’s arguments regarding claim 2, on pages 10-11, have been thoroughly considered by the examiner but are not persuasive.

In response, the examiner points out that claim 2 doesn’t teach disclosing deforming the playing field into a spherical surface.

Claim Objections
Claims 7, 8, 19, and 20 are objected to because of the following informalities:  
On line 6 of claims 7, 8, 19, and 20, remove the comma following “the virtual camera in the range”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 13, 21-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura (US PGPUB 20170294047) in view of Stappers (NPL “Experiencing non-Newtonian physics in Virtual Reality”).
non-transitory computer-readable storage medium having stored therein an image processing program for causing a computer of an information processing apparatus (Asakura, abstract and [0004]) to execute: 
controlling a virtual camera in a virtual space, including terrain (Asakura, abstract and [0005], where the virtual camera is controlled to follow a player object, and Fig. 4, where the virtual space is a grassy terrain); 
generating an object in a range located with reference to a boundary line between the terrain object and a background as viewed from the virtual camera, on the terrain object (Asakura, Fig. 12 and [0109]-[0110], where the height of grass objects is changed to be proportional to the distance from the virtual camera and [0075], where the mountain object, ground object, and grassland object are collectively referred to as “the background object”); and
generating, for display on a display device, an image of the virtual space, based on the virtual camera (Asakura, Figs. 9 and 12).
Asakura doesn’t disclose but Stappers discloses generating an object in a range located with reference to a boundary line between the terrain object and a background as viewed from the virtual camera, on the terrain object (Stappers, Figs. 3b-3g, where a visible horizon is included along with other virtual objects; the horizon helps the user feel more oriented in the environment and estimate the size of objects in the environment).
Asakura teaches controlling the height of grass objects in a video game based on distance from the virtual camera and Stappers teaches adding a horizon to a virtual environment to help the user get oriented within the environment and estimate the size of virtual objects.  Asakura contains a “base” process of controlling the height of grass objects in a video game based on distance from the virtual camera.  Stappers contains a “comparable” process of adding a horizon to a virtual environment to help the user get oriented within the environment and estimate the size of virtual objects that has been improved in the same way as the claimed invention.  Stappers’ known “improvement” could have been applied in the same way to the 

As per claim 9, claim 1 is incorporated and Asakura in view of Stappers discloses wherein the object has a height, and the object is generated so that the height of the object varies depending on a distance thereof from the virtual camera (Asakura, Figs. 6 and 7 and [0094]-[0095] where the height of the grass is changed up to the distance L2/2 from the virtual camera; the distance L2/2 from the virtual camera maps to the boundary line).

As per claim 10, claim 1 is incorporated and Asakura in view of Stappers discloses moving a player character on the terrain according to an operation input (Asakura, [0094], where the virtual camera moves so as to follow the player object 102), and 
a position of the virtual camera is controlled based on a position of the player character so that the player character is located in front of the virtual camera in a line-of-sight direction of the virtual camera (Asakura, [0074], where “the virtual camera is arranged so as to gaze at (image) the player object 102, that is, the player object 102 is included within a field of view (range capable of being imaged) of the virtual camera 110”), and 
the horizon is located further from the virtual camera than the player character is in the line-of-sight direction of the virtual camera (Asakura, Figs. 6 and 7 and [0094]-[0095] where the height of the grass is changed up to the distance L2/2 from the virtual camera; the 

As per claim 11, claim 10 is incorporated and Asakura in view of Stappers discloses disposing an item object on the terrain; and causing the player character to perform an action on the item object, according to the operation input (Asakura, [0140], where there are enemy objects and the player object can perform various arbitrary actions on the enemy objects).

As per claim 13, Asakura in view of Stappers discloses an image processing system comprising at least one processor (Asakura, abstract and [0004]), wherein the at least one processor executes: 
controlling a virtual camera in a virtual space including terrain;
generating an object in a range located with reference to a horizon at an intersection between the terrain and a background as viewed from the virtual camera;
generating an image of the virtual space, based on the virtual camera; and 
causing a display device to display the image of the virtual space (see claim 1 rejection for detailed analysis).

As per claim 21, claim 13 is incorporated and Asakura in view of Stappers discloses wherein the object has a height, and the object is generated so that the height of the object varies depending on a 29distance thereof from the virtual camera (see claim 9 rejection for detailed analysis).

moving a player character on the terrain according to an operation input, and 
a position of the virtual camera is controlled based on a position of the player character so that the player character is located in front of the virtual camera in a line-of-sight direction of the virtual camera, and 
the boundary line is located further from the virtual camera than the player character is in the line-of-sight direction of the virtual camera (see claim 10 rejection for detailed analysis).

As per claim 23, claim 22 is incorporated and Asakura in view of Stappers discloses causing the player character to perform an action on the item object, according to the operation input (see claim 11 rejection for detailed analysis).  
 
As per claim 25, Asakura in view of Stappers discloses an image processing apparatus (Asakura, abstract) for executing:
controlling a virtual camera in a virtual space;
disposing a terrain in the virtual space;
generating an object in a range located with reference to a boundary line between the terrain and a background as viewed from the virtual camera, on the terrain;
30generating an image of the virtual space, based on the virtual camera; and
causing a display device to display the generated image of the virtual space (see claim 13 rejection for detailed analysis).

As per claim 27, Asakura in view of Stappers discloses an image processing method to be executed by an image processing system (Asakura, abstract and [0004]), the method causing the system to execute: 
controlling a virtual camera in a virtual space;
disposing a terrain in the virtual space;
generating an object in a range located with reference to a boundary line between the terrain and a background as viewed from the virtual camera, on the terrain; and 
generating an image of the virtual space, based on the virtual camera, the image being to be displayed on a display device (see claim 1 rejection for detailed analysis).

Claims 2, 3, 5, 12, 14, 15, 17, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura (US PGPUB 20170294047) in view of Stappers (NPL “Experiencing non-Newtonian physics in Virtual Reality”) as applied to claims 1, 13, 25, and 27 above, and in further view of Nogami et al. (US PGPUB 20060258444).
As per claim 2, claim 1 is incorporated and Asakura in view of Stappers doesn’t disclose but Nogami discloses wherein the terrain is in the shape of at least a portion of the side surface of a cylinder or at least a portion of a spherical surface (Nogami, Figs. 4 and 5 and [0055]).  
Asakura in view of Stappers teaches controlling the height of grass objects in a video game based on distance from the virtual camera and Nogami teaches executing a video game on a surface using a cylindrical coordinate system.  Asakura in view of Stappers contains a “base” process of controlling the height of grass objects in a video game based on distance from the virtual camera.  Nogami contains a “comparable” process of executing a video game on a surface using a cylindrical coordinate system that has been improved in the same way as the claimed invention.  Nogami’s known “improvement” could have been applied in the same way to the “base” process of Asakura in view of Stappers and the results would have been predictable and resulted in increasing the stereoscopic effect as opposed to using a plane game field in a video game (Nogami, [0007]). Furthermore, both Asakura in view of Stappers and Nogami use and disclose similar system functionality (i.e. three-dimensional video game rendering which are 

As per claim 3, claim 1 is incorporated and Asakura in view of Stappers discloses wherein the terrain is flat (Asakura, Fig. 4, where the terrain is a flat, grassy field).
Asakura in view of Stappers doesn’t disclose but Nogami discloses the image processing program causes the computer to further execute:  deforming at least a range of the flat terrain corresponding a field of view of the virtual camera, to generate the terrain having a curved surface shape (Nogami, [0012], where the plane coordinates are converted into curved surface position coordinates to create a curved game field; this maps to deforming the flat terrain objects in the game into a curved surface).
See claim 2 rejection for reason to combine.

As per claim 5, claim 3 is incorporated and Asakura in view of Stappers doesn’t disclose but Nogami discloses wherein the horizon comprises a horizon at which the terrain and sky intersect, that is determined based on a point of tangency of a tangent line from the virtual camera to the curved surface (Nogami, Fig. 5 and [0058], where, when a drum coordinate system is used, a line (the line at the bottom of IM2) denoting the point of tangency between the curved surface is used to determine the dividing line between which the perspective-projected foreground IM2 and the background image IM2; the line W maps to the dividing line).  
See claim 2 rejection for reason to combine.

As per claim 12, claim 1 is incorporated and Asakura doesn’t disclose but Nogami discloses moving a player character on the terrain that is flat, in the virtual space, according to an operation input (Nogami, [0012], where the player object is moved according to a plane coordinate system when a game action takes place);
controlling a position of the virtual camera based on a position of the player character (Nogami, [0012], where the player object is moved according to a plane coordinate system when a game action takes place);
generating the object at a position corresponding to the range on the flat terrain based on the position of the virtual camera (Nogami, [0012], where the new position of the player object based on plane coordinates is stored in memory); and 
displacing vertices of the terrain, the object, and the player character that are included in at least a field of view of the virtual camera so that the flat terrain is deformed into a curved surface (Nogami, [0012], where the plane coordinates are converted into curved surface position coordinates to create a curved game field; this maps to deforming the flat terrain objects in the game into a curved surface).  
See claim 2 rejection for reason to combine.

As per claim 14, claim 13 is incorporated and Asakura in view of Stappers and Nogami discloses wherein the terrain is in the shape of at least a portion of the side surface of a cylinder or at least a portion of a spherical surface (see claim 2 rejection for detailed analysis).

As per claim 15, claim 14 is incorporated and Asakura in view of Stappers and Nogami discloses wherein the at least one processor further executes: deforming at least a range of a flat terrain corresponding a field of view of the virtual camera, to generate the terrain having a curved surface shape (see claim 3 rejection for detailed analysis).

wherein the horizon comprises a horizon representing intersection between the terrain and sky, that is determined based on a point of tangency of a tangent line from the virtual camera to the curved surface (see claim 5 rejection for detailed analysis).

As per claim 24, claim 13 is incorporated and Asakura in view of Stappers and Nogami discloses moving a player character on the terrain that is flat, in the virtual space, according to an operation input;
controlling a position of the virtual camera based on a position of the player character;
generating the object at a position corresponding to the range on the flat terrain based on the position of the virtual camera; and
displacing vertices of the terrain, the object, and the player character that are included in at least a field of view of the virtual camera so that the flat terrain is deformed into a curved surface (see claim 12 rejection for detailed analysis).  

As per claim 26, claim 25 is incorporated and Asakura in view of Stappers and Nogami discloses moving a player character on the terrain that is flat, in the virtual space, according to an operation input;
controlling a position of the virtual camera based on a position of the player character;
generating the object at a position corresponding to the range on the flat terrain based on the position of the virtual camera; and
displacing vertices of the terrain, the object, and the player character that are included in at least a field of view of the virtual camera so that the flat terrain is deformed into a curved surface (see claim 12 rejection for detailed analysis).

As per claim 28, claim 27 is incorporated and Asakura in view of Stappers and Nogami discloses moving a player character on the terrain that is flat, in the virtual space, according to an operation input;
controlling a position of the virtual camera based on a position of the player character;
generating the object at a position corresponding to the range on the flat terrain based on the position of the virtual camera; and
displacing vertices of the terrain, the object, and the player character that are included in at least a field of view of the virtual camera so that the flat terrain is deformed into a curved surface (see claim 12 rejection for detailed analysis).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura (US PGPUB 20170294047) in view of Stappers (NPL “Experiencing non-Newtonian physics in Virtual Reality”) as applied to claims 1, 13, 25, and 27 above, and in further view of Henderson et al. (US Patent 8031193).
As per claim 4, claim 1 is incorporated and Asakura in view of Stappers doesn’t disclose but Henderson discloses wherein the horizon comprises a horizon at which the terrain and sky intersect (Henderson, Fig. 6 and 1:53-57, where depth cuing is performed in vehicle (aircraft) displays based partly on the location of the horizon and a virtual light source positioned 45 degrees left of current heading and a fixed angle above the horizon), 
that is determined based on a positional relationship between the virtual camera and the terrain (Henderson, Fig. 6, 1:53-57, and 6:12-23, where the calculation of depth shading is performed based on the virtual light source (virtual camera) relative to the horizon and the terrain).


As per claim 16, claim 13 is incorporated and Asakura in view of Stappers and Henderson discloses wherein the horizon comprises a horizon that is determined based on a positional relationship between the virtual camera and the terrain (see claim 4 rejection for detailed analysis).

Claims 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura (US PGPUB 20170294047) in view of Stappers (NPL “Experiencing non-Newtonian physics in Virtual Reality”) in view of Nogami et al. (US PGPUB 20060258444) as applied to claims 3 and 15 above, and in further view of Freedman et al. (US PGPUB 20160307369).
As per claim 6, claim 3 is incorporated and Asakura in view of Stappers and Nogami doesn’t disclose but Freedman discloses 26wherein the computer includes a graphics processor having a vertex shader function (Freedman, Fig. 19 and [0126]-[0130], where the domain shader maps to the vertex shader), and 
the deformation of the terrain and the generation of the object are performed by coordinate conversion using the vertex shader function (Freedman, Figs. 18-19 and [0126]-[0130], where the domain shader is used to effectively displace points on a spherical surface by the depth specified in the spherical displacement map).  
Asakura in view of Stappers and Nogami teaches controlling the height of grass objects in a video game based on distance from the virtual camera using a curved surface shape and Freedman teaches using a domain shader to displace points on a spherical surface when combining laser range maps.  Asakura in view of Stappers and Nogami contains a “base” process of controlling the height of grass objects in a video game based on distance from the virtual camera using a curved surface shape.  Freedman contains a “comparable” process of using a domain shader to displace points on a spherical surface when combining laser range maps that has been improved in the same way as the claimed invention.  Freedman’s known “improvement” could have been applied in the same way to the “base” process of Asakura in view of Stappers and Nogami and the results would have been predictable and resulted in the ability to effectively displace points on a spherical surface by a depth specified in the spherical displacement map (Freedman, [0130]). Furthermore, both Asakura in view of Stappers and Nogami and Freedman use and disclose similar system functionality (i.e. three-dimensional rendering which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 7, claim 6 is incorporated and Asakura in view of Stappers, Nogami and Freedman discloses wherein the object includes a grassy region (Asakura, [0087] and Figs. 4-6 and Figs. 8-10), and 
on a portion of the terrain on which generation of the grassy region is allowed, the grassy region is generated by coordinate conversion of a vertex of the grassy region so that a portion of the grassy region located closer to the virtual camera in the range, has a shorter length (Asakura, Fig. 12 and [0109]-[0110], where the height of grass objects is changed to be proportional to the distance from the virtual camera, and Figs. 6 and 10 and [0087]-[0088], where shortening or moving the triangles corresponding to the blades of grass maps to conversion of the grass coordinates).

As per claim 18, claim 15 is incorporated and Asakura in view of Stappers, Nogami and Freedman discloses wherein the at least one processor includes a graphics processor having a vertex shader function, and the deformation of the terrain and the generation of the object are performed by coordinate conversion using the vertex shader function (see claim 6 rejection for detailed analysis).

As per claim 19, claim 18 is incorporated and Asakura in view of Stappers, Nogami and Freedman discloses wherein the object includes a grassy region, and on a portion of the terrain on which generation of the grassy region is allowed, the grassy region is generated by coordinate conversion of a vertex of the grassy region so that a portion of the grassy region located closer to the virtual camera in the range, has a shorter length than a portion of the grassy region located further away from the virtual camera in the range (see claim 7 rejection for detailed analysis).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura (US PGPUB 20170294047) in view of Stappers (NPL “Experiencing non-Newtonian physics in Virtual Reality”) in further view of Nogami et al. (US PGPUB 20060258444) in further view of .
As per claim 8, claim 6 is incorporated and Asakura discloses on a portion of the terrain object on which generation of the grassy regions allowed, the grassy region is generated by coordinate conversion of a vertex of the grassy region so that the grassy region, when located closer to the virtual camera in the range, has a smaller height (Asakura, Fig. 12 and [0109]-[0110], where the height of grass objects is changed to be proportional to the distance from the virtual camera, and Figs. 6 and 10 and [0087]-[0088], where shortening or moving the triangles corresponding to the blades of grass maps to conversion of the grass coordinates).
Asakura in view of Stappers, Nogami and Freedman doesn’t disclose generating snow objects in a manner based on how close they are to the virtual camera.  However Lane discloses the use of a set of object rules that can apply to any type of terrain data including grass and snow (Lane, abstract, [0013], [0019], and [0052]).
Asakura in view of Stappers, Nogami and Freedman teaches generating a grass object by coordinate conversion of grass object vertices/triangles based on how close they are located to the virtual camera and Lane teaches using a set of terrain object rules that can apply to grass or snow as well as many other terrain objects.  Asakura in view of Stappers, Nogami, and Freedman contains a “base” process of generating a grass object by coordinate conversion of grass object vertices/triangles based on how close they are located to the virtual camera.  Lane discloses using a set of terrain object rules that can apply to grass or snow as well as many other terrain objects that has been improved in the same way as the claimed invention.  Lane’s known “improvement” could have been applied in the same way to the “base” process of Asakura in view of Stappers, Nogami and Freedman and the results would have been predictable and resulted  in a reduction of manual labor when positioning or inserting different terrain conditions into a virtual area (Lane, [0002]-[0003]). Furthermore, both Asakura in view of 

As per claim 20, claim 18 is incorporated and in view of Stappers, Nogami, Freedman, and Lane discloses wherein the object includes a snowy region, and 
on a portion of the terrain on which generation of the snowy region is allowed, the snowy region is generated by coordinate conversion of a vertex of the snowy region so that a portion of the snowy region located closer to the virtual camera in the range, has a smaller height (see claim 8 rejection for detailed analysis).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura (US PGPUB 20170294047) in view of Stappers (NPL “Experiencing non-Newtonian physics in Virtual Reality”) as applied to claim 1 above, and in further view of Ratelle et al. (US PGPUB 20190070505).
As per claim 29, claim 1 is incorporated and Asakura in view of Stappers doesn’t disclose but Ratelle discloses generating a terrain object which shares vertices with at least one other terrain object and is a part of the terrain (Ratelle, Fig. 5 and [0044], where the collision primitives #524, 526, and 528 correspond to leaves of the plant #514, #516, and #518; the plant leaves map to terrain objects; and [0039]-[0041], where graphics objects are composed of vertices; thus this maps to leaves and collision primitives sharing vertices).
Asakura in view of Stappers teaches controlling the height of grass objects in a video game based on distance from the virtual camera and Ratelle teaches a game with terrain objects (e.g. plants) where the leaves have collision primitives, and the objects are composed of vertices.  Asakura in view of Stappers contains a “base” process of controlling the height of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619